Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/337582, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, claims 1 and 24 recite “synchronization block index” which does not have support in the original non-provisional application number 62/416509 and 62/400982.

Claim Rejections - 35 USC § 112
2.	Claims 29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
wherein the control information includes a beam sweep timing index.”  Specification fails to provide a definition or explanation of what beam sweep timing index is. In the Specification, it is referred as “beam sweep timing information”. For claim interpretation, “beam sweep timing index” is interpreted as timing for beam sweeping. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3, 5, 9, 11, 21, 23 – 27, 31 – 32, and 35 - 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2017/0367069).

Regarding claim 1, Agiwal discloses a system and method of paging in next generation wireless communication system comprising:
a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
receiving, by the WTRU from a base station (BS), synchronization signals transmitted using a plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams]; 
comparing a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold]; 
determining, based on the comparing, control information of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that 
wherein the control information comprises information including a synchronization signal block index [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold]; and 
transmitting a preamble, in a direction of the at least one of the plurality of beams of the BS, in accordance with the determined control information [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the 

	Regarding claim 3, Agiwal further discloses the features comprising:
	the method of claim 1, further comprising: 
configuring the WTRU to operate and communicate in a wireless environment in accordance with the determined control information [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling (section 0224)];
wherein the preamble transmission is transmitted in time based on the at least one of the plurality of beams  [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling (section 0224)].

Regarding claim 5, Agiwal further discloses the features comprising:
the method of claim 1, wherein the synchronization signals include a primary synchronization signal and a secondary synchronization signal [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The 

	Regarding claim 9, Agiwal further discloses the features comprising:
	the method of claim 1, further comprising:
receiving, by the WTRU from the BS, a physical broadcast channel (PBCH) signal, wherein the PBCH signal is received on a subset of the plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling (section 0224)].

	Regarding claim 11, Agiwal further discloses the features comprising:
	the method of claim 3, further comprising:
receiving, by the WTRU from the BS, a paging message, wherein the paging message is transmitted on beams which are a subset of the  plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams. The UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling (section 0224). The BS/gNB/TRP transmits paging which the BS has received signal(s) from one or more UE(s) (section 0218)].

	Regarding claim 21, Agiwal further discloses the features comprising:
	the method of claim 1, further comprising: 
determining a best beam of the plurality of beams [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 .

	Regarding claim 23, Agiwal further discloses the features comprising:
	the method of claim 21, further comprising: 
transmitting, to the BS, an indication of the determined best beam [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of 


Regarding claim 24, Agiwal discloses a system and method of paging in next generation wireless communication system comprising:
a wireless transmit/receive unit (WTRU), comprising: 
a receiver configured to receive, from a base station (BS), synchronization signals transmitted using a plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams]; 
circuitry configured to compare a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best 
the circuitry further configured to determine, from the synchronization signals, control information of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold], 
wherein the control information comprises a synchronization signal block index [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the and 
a transmitter configures to transmit a preamble, in a direction of the at least one of the plurality of beams of the BS, in accordance with the determined control information [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling. (section 0224)].

	Regarding claim 25, Agiwal further discloses the features comprising:
	the WTRU of claim 24, wherein the circuitry is configured to 
determine a best beam of the plurality of beams [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are .

	Regarding claim 26, Agiwal further discloses the features comprising:
	the WTRU of claim 25, further comprising:
	a transmitter configured to transmit an indication of the best beam to the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles 

Regarding claim 27, Agiwal further discloses the features comprising:
the WTRU of claim 24, wherein the control information is determined based on one or more beams of the plurality of beams  [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling (section 0224)].

	Regarding claim 31, Agiwal further discloses the features comprising:
	the method of claim 1, wherein the synchronization signals include a PBCH signal [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as 

	Regarding claim 32, Agiwal further discloses the features comprising:
	the method of claim 1, wherein the preamble is transmitted in time based on the at least one of the plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources 

	Regarding claim 35, Agiwal further discloses the features comprising:
	the WTRU of claim 24, wherein the synchronization signals include a PBCH signal [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging indications, with signals such as PSS/SSS/ESS/BCH/BRS, etc.) that are transmitted in paging indication slot (PS) on various downlink transmission beams; the UE transmits beam information to the base station. The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block the UE has received the signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable. The RSRP of SS block is suitable if the RSRP of SS block is above a threshold. The beam indication signal can be PRACH preamble. PRACH resources and/or PRACH preambles corresponding to one or more DL TX beam(s) or SS blocks can be signaled by network in broadcast or dedicated signaling (section 0224)].

	Regarding claim 36, Agiwal further discloses the features comprising:
	the WTRU of claim 24, wherein the preamble is transmitted in time based on the at least one of the plurality of beams of the BS [Agiwal: see Figure 23 and sections 0213 – 0227; see also Figure 20 and sections 0197 – 0200; see also Figure 21 and sections 0201 – 0212 & Figure 22 and sections 0205 – 0212; an UE may receive paging .


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069 A1) in view of WANG et al. (US 2019/0182782 A1).

Regarding claim 29, Agiwal discloses all claimed limitations above. However, Agiwal does not explicitly disclose the features comprising:
the method of claim 1, wherein the control information includes a beam sweep timing index. 
WANG discloses a system and method for information indication comprising the features:
the method of claim 1, wherein the control information includes a beam sweep timing index [WANG: see Figure 8 and sections 0085 – 0089; based station transmits a plurality of PBCH and a plurality of synchronization signals to a UE at a plurality of time units within a time interval. Each PBCH carries timing information of the time interval].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Agiwal by incorporating techniques of WANG in order to provide a more robust system that allows  the timing information of the time interval to be obtained with a simple structure and operation [WANG: see Abstract}.

Regarding claim 33, Agiwal discloses all claimed limitations above. However, Agiwal does not explicitly disclose the features comprising:
the WTRU of claim 24, wherein the control information includes a beam sweep timing index. 
WANG discloses a system and method for information indication comprising the features:
the WTRU of claim 24, wherein the control information includes a beam sweep timing index [WANG: see Figure 8 and sections 0085 – 0089; based station transmits a plurality of PBCH and a plurality of synchronization signals to a UE at a plurality of time units within a time interval. Each PBCH carries timing information of the time interval].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Agiwal by incorporating techniques of WANG in order to provide a more robust system that allows  the timing information of the time interval to be obtained with a simple structure and operation [WANG: see Abstract}.

10.	Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069 A1) in view of ISLAM et al. (US 2017/0353255 A1 incorporating by reference US Provisional Application Number 62/350171). 

Regarding claim 30, Agiwal further discloses the features comprising:
the method of claim 1, wherein the comparing is performed based on a RSRP [Agiwal: see section 0215].
However, Agiwal does not explicitly disclose the features comprising:
based on a signal-to-noise (SNR).
ISLAM  discloses a system and method for information indication comprising the features:
based on signal-to-noise (SNR) [ISLAM: see Figure 10 and section 0102].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Agiwal by incorporating techniques of ISLAM in order to provide a more robust system that allows selection of the optimal result [ISLAM: see section 0102].

Regarding claim 34, Agiwal further discloses the features comprising:
the WTRU of claim 24, wherein the comparing is performed based on a RSRP [Agiwal: see section 0215].
However, Agiwal does not explicitly disclose the features comprising:
based on a signal-to-noise (SNR).
ISLAM  discloses a system and method for information indication comprising the features:
based on signal-to-noise (SNR) [ISLAM: see Figure 10 and section 0102].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Agiwal by incorporating techniques of ISLAM in order to provide a more robust system that allows selection of the optimal result [ISLAM: see section 0102].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473